Title: To Benjamin Franklin from Lafayette, [20 June 1782]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My Dear SirVersailles Thursday Morning [June 20, 1782]
Agreable to Your Desire I Have Waited Upon Count de Vergennes and said to Him What I Had in Command from Your Excellency— He Intends taking the King’s orders this Morning, and Expects He Will Be Able to propose Mr. Grenville a Meeting for to Morrow where He Will Have Him to Explain Himself Respecting france and Her Allies, that He May Make an official Communication Both to the King and the Allied Minister— What Count de Vergennes Can Make out of this Conversation Will Be Communicated By Him to Yo [Your] Excellency in Case You are able to Come—in the other Case I Will Wait Upon You to Morrow Evening with Every Information I Can Collect— I Have the Honor to Be very Respectfully My dear sir Your obedient servant and affectionate friend
Lafayette
 
Notation: Mr. de La Fayette Versailles 20th. June 1782
